DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US 5906107). 
Regarding claim 13,
Referring to Figs. 2-3, Takahashi teaches a method of operating an air-conditioning unit 40, comprising: receiving return air (e.g. air that flows through inlet 42 or inlet 43 and returns from some area to unit 40) at a blower fan 46; moving the return air to an intermediate vent (e.g. a vent within housing 41) by operating the blower fan (see col 6, lines 20-30); passing a first portion of the return air through an active portion of an air-conditioning coil (e.g. the output area of the groups 151-152); conditioning the return air in the active portion of the air-conditioning coil to generate conditioned air (see col 6, lines 20-30); passing a second portion of the return air through an inactive portion 153 (e.g., wherein portion 153 may be inactivated by valve 16, see col 6, lines 29-35, 45-52) of the air- conditioning coil without conditioning as unconditioned air (see col 6, lines 45-52); and passing the conditioned air and the unconditioned air through an output vent 45 as supply air to a target room.
Regarding claim 14,
Takahashi teaches wherein the conditioned air and the unconditioned air are mixed together to form the supply air (e.g. before exiting via output vent 45).
Regarding claim 15,
Takahashi teaches wherein the passing of the first portion of the return air through the active portion of the air- conditioning coil includes passing the return air past a plurality of connected operational refrigerant tubes 30, and the conditioning of the return air in the active portion of the air-conditioning coil to generate the conditioned air includes passing coolant through the connected operational refrigerant tubes 30 and exchanging heat between the coolant and the first portion of the return air.
Regarding claim 16,
Takahashi teaches wherein the active portion includes plurality of active coil sections (e.g. sections 151 and 152), and the passing of the first portion of the return air through the active portion of the air- conditioning coil includes passing the return air past each of the plurality of active coil sections (see Fig. 2).
Regarding claim 18,
Takahashi teaches wherein the passing of the first portion of the return air through the active portion of the air- conditioning coil includes passing the first portion of the return air past a first plurality of fins (not labeled, see col 5, lines 64-66, col 6, lines 6-12) arranged in a substantially parallel arrangement in the active portion of the air-conditioning coil (see Fig. 3); the conditioning of the return air in the active portion of the air-conditioning coil to generate conditioned air includes circulating coolant through at least one tube in the active portion of the air-conditioning coil (see Figs. 2-3), conducting heat along the first plurality of fins from the at least one tube, and exchanging heat between the coolant and the supply air at least in part using the first plurality of fins as a medium of heat exchange (see col 6, lines 45-52); and the passing of the second portion of the return air through the inactive portion of the air- conditioning coil without conditioning includes passing the first portion of the return air past a second plurality of fins (not labeled, see col 6, lines 6-12) arranged in a substantially parallel arrangement in the inactive portion of the air-conditioning coil without exchanging heat between the second portion of the return air and the second plurality of fins (e.g. as the valve 16 is closed and coolant cannot flow through the plurality of fins of inactive portion 153).
Regarding claim 19, 
Takahashi teaches wherein the passing of the first portion of the return air through the active portion of the air- conditioning coil includes passing the first portion of the return air past two or more operational air-conditioning coils (e.g. the coils of portions 151-152), and the conditioning of the return air in the active portion of the air-conditioning coil to generate conditioned air includes circulating coolant through the two or more operational air- conditioning coils and exchanging heat between the coolant and the supply air adjacent to each of the two or more operational air-conditioning coils (see col 6, lines 45-52).
Regarding claim 20,  
Takahashi teaches wherein the passing of the first portion of the return air through the active portion of the air- conditioning coil includes passing the first portion of the return air past two or more operational air-conditioning coils (e.g. the coils of portions 151-152), the conditioning of the return air in the active portion of the air-conditioning coil to generate conditioned air includes circulating coolant through the two or more operational air- conditioning coils (see col 5, lines 43-50, col 6, lines 25-29), and exchanging heat between the coolant and the first portion of the return air adjacent to each of the two or more operational air-conditioning coils (see col 6, lines 25-29, 45-52), the passing of the second portion of the return air through the inactive portion of the air- conditioning coil includes passing the second portion of the return air past two or more inactive coil sections (e.g. the forward and backward flowing sections of portion 153, see Fig. 3), and each of the two or more inactive coil sections includes at least one non-operational refrigerant tube that does not pass coolant (e.g. wherein the valve 16 is closed such that coolant does not pass through portion 153).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi.  
Regarding claim 17,
Takahashi does not specifically teach wherein the plurality of active coil sections each include a same number of operational refrigerant tubes.
However, it has been held that claims directed to (the size of) a specific element were held unpatentable over prior art elements because limitations relating to the size of the elements were not sufficient to patentably distinguish over the prior art. Similarly, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV A). 
Here, claim 17 is directed to the relative (size of) the active coil sections and is held unpatentable over prior art elements 151-152 because limitations relating to the size of the elements are not sufficient to patentably distinguish over the prior art. Similarly, as the only difference between the prior art of Takahashi and claim 17 is a recitation of relative dimensions of the active coil sections and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device of Takahashi. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Setoguchi teaches an active and inactive portion of an air-conditioning coil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763